UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6217



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


KYLE JOSEPH MOMON, a/k/a Moo-Moo, a/k/a Cow,
a/k/a Calvin Flavor, a/k/a Flavor-Flave,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Terrence W. Boyle, Chief
District Judge. (CR-92-70-4-1-BO)


Submitted:    April 16, 2003                    Decided:   May 5, 2003


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kyle Joseph Momon, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kyle Joseph Momon appeals the district court’s order denying

his 18 U.S.C. § 3582(c) motion to modify his sentence.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Momon, No. CR-92-70-4-1-BO (E.D.N.C. Sept. 5, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2